Case 3:20-cv-05995-MCR-EMT Document1 Filed 12/14/20 Page1of5

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA

 

MARSHALL HILL,

Plaintiff, Case No.:
Vv.
LIFE INSURANCE COMPANY
OF NORTH AMERICA,

Defendant.

/
COMPLAINT

COMES NOW the Plaintiff, MARSHALL HILL (hereinafter, “Plaintiff’), by
and through the undersigned attorney, and files this Complaint stating a cause of
action against Defendant, LIFE INSURANCE COMPANY OF NORTH AMERICA
(hereinafter, “Defendant”/“LINA”), and alleges as follows:

1. This is an action for recovery of benefits under an employee welfare
benefit plan brought pursuant to 29 U.S.C. Section 1001, Et Seq. (“ERISA”). Plaintiff
seeks to recover benefits he claims are due to him under the ERISA governed plan
pursuant to 29 U.S.C. §1132(a)(1)(b) (“ERISA”). More specifically, Plaintiff seeks
disability benefits under his former employer’s group policy issued by Defendant

which he claims has been wrongfully denied.
Case 3:20-cv-05995-MCR-EMT Document1 Filed 12/14/20 Page 2 of 5

PARTIES

2. Plaintiff, MARSHALL HILL, is and at all times material hereto was, an
adult resident citizen of Santa Rosa County, Florida.

3. Defendant is, and at all times material hereto was, a foreign for-profit
corporation incorporated under the laws of the State of Pennsylvania and authorized
to engage and engaging in business within the State of Florida, including the
Northern District of Florida.

4. At all times relevant to this action, Defendant provided insurance
disability benefits to Plaintiff, including a waiver of life insurance premium benefit,
pursuant to Life Insurance Company of North America Group Number FLX-966893
(“the Plan’).

5. At all times relevant to this action, the Plan was in full force and effect
and Plaintiff was a Plan participant.

6. Defendant is in possession of all master Plan Documents.

7. Defendant is a third party plan administrator or claims fiduciary given
discretion to interpret Plan provisions and is a Plan fiduciary, or alternatively, is a

Plan fiduciary without discretion to interpret Plan provisions.
Case 3:20-cv-05995-MCR-EMT Document1 Filed 12/14/20 Page 3 of 5

BASIS FOR JURISDICTION

8. This Court maintains subject matter jurisdiction over this action pursuant

to 29 U.S.C. Section 1132(e) and 28 U.S.C. Section 1331.
FACTS APPLICABLE TO ALL COUNTS

9. Plaintiff purchased through his employer, Morneau Shepell Limited, a
contract of disability benefits, including a waiver of life insurance premium benefit.

10. On or before October 18, 2018, Plaintiff became totally disabled from
his past employment as defined by the Plan, due to Depression, Anxiety, Heart
Disease, and other exertional and non-exertional impairments.

11. Plaintiff made application for disability benefits to the Defendant,
including the waiver of life insurance premium benefit.

12. Such benefits were approved for the waiver of life insurance premium
benefit from December 18, 2018 through June 25, 2020, when such benefits were
terminated by letter dated February 18, 2020.

13. Plaintiff timely appealed the termination of LTD benefits by the
Defendant, by letter dated June 25, 2020 seeking immediate reinstatement of benefits.

14. By letter dated July 1, 2020, Defendant confirmed the receipt of Plaintiff s

appeal.
Case 3:20-cv-05995-MCR-EMT Document1 Filed 12/14/20 Page 4of5

15. By letter dated December 10, 2020, Defendant denied Plaintiff's appeal
and upheld its previous refusal to approve payment of the waiver of life insurance
premium benefit.

16. Plaintiff continues to suffer from Depression, Anxiety, Heart Disease,
and other exertional and non-exertional impairments which render him disabled from
his “Own Occupation” as well as “Any Occupation” as defined by the Plan language.

17. Plaintiffhas exhausted all available administrative remedies afforded by
the Plan and has otherwise complied with all conditions precedent to this action.

18. Each of Defendant’s denials of Plaintiff's claim for waiver of life
insurance premium benefits was arbitrary and capricious, constituted abuse of
Defendant’s discretion under the Plan, and derogated Plaintiffs right to disability
benefits under the terms of the Plan.

WHEREFORE, Plaintiff prays for a judgment against the Defendant for all
Plan benefits owing at the time of said judgment, pre-judgment interest, attorney’s
fees, costs of this action, and all other relief deemed just and proper by the Court.

Dated this 14" Day of December, 2020.
Case 3:20-cv-05995-MCR-EMT Document1 Filed 12/14/20 Page5of5

Respectfully submitted,

/s/ Daniel M. Soloway

Daniel M. Soloway, Esq.

Florida Bar No.: 508942
d.soloway@solowaylawfirm.com
/s/ R. Jan MacLaren

R. Jan MacLaren, Esq.

Florida Bar No.: 47743
imaclaren@solowaylawfirm.com
Soloway Law Firm

1013 Airport Blvd

Pensacola, FL 32504

(850) 471-3300 (T)

(850) 471-3392 (P)

Counsel for Plaintiff
